Memorandum: The order herein grants an examination of a district engineer of the State Highway Department for the purpose of obtaining proof of facts which might be material on an application to the Court of Claims for permission to file a claim for injuries after the expiration of the time limited. There is no authority for such an examination, either pursuant to the provisions of the Court of Claims Act or the Civil Practice Act. (See Di Laura v. State of New York, 275 App. Div. 639.) The case of Lee v. State of New York (49 N. Y. S. 2d 836), cited by the respondent, is not to the contrary. There a judge of a court of record made an order, pursuant to statute, to make available an otherwise confidential record. All concur. (The order appealed from grants a motion for an examination of the district engineer of the State Highway Department.) Present — Taylor, P. J., McCurn, Love, Kimball and Piper, JJ.